2022 WI 53

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2019AP2065-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent-Petitioner,
                            v.
                       Richard Michael Arrington,
                                 Defendant-Appellant.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 398 Wis. 2d 198, 960 N.W.2d459
                              PDC No:2021 WI App 32 - Published

OPINION FILED:         July 1, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         March 10, 2022

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Brown
   JUDGE:              Timothy A. Hinkfuss

JUSTICES:
ROGGENSACK, J., delivered the majority opinion of the Court, in
which ZIEGLER, C.J., REBECCA GRASSL BRADLEY, and HAGEDORN, JJ.,
joined. DALLET, J., filed a concurring opinion, in which ANN
WALSH BRADLEY and KAROFSKY, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For the plaintiff-respondent-petitioner, there were briefs
filed by Sara Lynn Shaeffer, assistant attorney general, with
whom on the briefs was Joshua L. Kaul, attorney general. There
was an oral argument by Sara Lynn Shaeffer.


       For the defendant-appellant, there was a brief by Suzanne
L. Hagopian, assistant state public defender. There was an oral
argument by Suzanne L. Hagopian.
                                                                         2022 WI 53
                                                                 NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
No.   2019AP2065-CR
(L.C. No.    2016CF516)

STATE OF WISCONSIN                             :              IN SUPREME COURT

State of Wisconsin,

              Plaintiff-Respondent-Petitioner,                        FILED
      v.                                                          JUL 1, 2022
Richard Michael Arrington,                                          Sheila T. Reiff
                                                                 Clerk of Supreme Court
              Defendant-Appellant.



ROGGENSACK, J., delivered the majority opinion of the Court, in
which ZIEGLER, C.J., REBECCA GRASSL BRADLEY, and HAGEDORN, JJ.,
joined.   DALLET, J., filed a concurring opinion, in which ANN
WALSH BRADLEY and KAROFSKY, JJ., joined.




      REVIEW of a decision of the Court of Appeals.                 Reversed.



      ¶1      PATIENCE DRAKE ROGGENSACK, J.           We review the court of

appeals'1     decision    reversing   the    circuit     court's      judgment       of

conviction of Richard Michael Arrington on the charge of first-

degree      intentional   homicide    with   use    of    a    dangerous       weapon

pursuant to Wis. Stat. § 940.01 (2019-20),2 as well as being a

      1State v. Arrington, 2021 WI App 32, 398 Wis. 2d 198, 960
N.W.2d 459.
      2   All subsequent references to the Wisconsin Statutes are to
                                                                                      No.     2019AP2065-CR



felon in possession of a firearm under Wis. Stat. § 941.29.3                                               On

appeal,       the    State       asks       us       to       reverse   the     court        of    appeals,

arguing       that       it   did     not        violate         Arrington's          Sixth       Amendment

right      to       counsel          when        a    jail        inmate        secretly          recorded

conversations with Arrington.                                 The State further argues that

defense counsel's failure to object to the admission of the

recordings          as    evidence          against            Arrington        was     not       deficient

performance and did not prejudice him, so as to warrant a new

trial for ineffective assistance of counsel.

      ¶2        We conclude that Arrington's Sixth Amendment right to

counsel was not violated because the jail inmate, Jason Miller,

was     not     acting          as    a     State             agent     when     he         recorded     his

conversations            with    Arrington.                   Further,      a   new     trial       is    not

warranted       because          Arrington's              counsel's         performance            was    not

deficient       and       Arrington         was       not       prejudiced       by     his       counsel's

failure       to     object          to   the         State's         use   of    the         recordings.

Accordingly, we reverse the decision of the court of appeals and

affirm the circuit court's judgment of the convictions.
                                            I.       BACKGROUND

      ¶3        Arrington's           convictions               stem    from      a     shooting         that

occurred on April 2, 2016, and resulted in the death of Ricardo

Gomez.        The shooting itself was described as the culmination of




the 2019-20 version unless otherwise noted.
      3The Honorable Timothy A. Hinkfuss of Brown County Circuit
Court presided.

                                                          2
                                                                 No.      2019AP2065-CR



a    weeks-long     feud      between    Arrington    and   a   third   individual,

Rafeal Santana-Hermida, also known as "Shorty."

       ¶4   The feud began a few weeks before the shooting when a

"drug deal [went] bad" and Arrington robbed Shorty at gunpoint,

stealing Shorty's machine gun.                  Shorty responded by attacking

Arrington through a car window with a knife, cutting his lip.

At trial, witnesses testified that, following Shorty's attack,

Arrington threatened to "[expletive] Shorty up" and stated that

he    was   going       to    "handle     his   business."       Another      witness

testified that Arrington was "highly upset" and had been seen

carrying a machine gun.

       ¶5   On the day of the shooting, Shorty and his girlfriend

were at Craig Taylor's house.               Taylor testified that he had seen

Arrington in a car near his house and was worried that he wanted

to kill Shorty.          Arrington was circling the block in his car and

looked "like he was hunting."                   Taylor further testified that

Arrington "had that look in his eye like he wanted to kill

something."       A separate witness, Lawrence Hawkins, came and left
Taylor's house prior to the shooting.                    Hawkins testified that

when he left Taylor's house, he saw Arrington parked across the

street.     Arrington asked him if Shorty was inside and Hawkins

responded that he did not know.                   When he walked away, Hawkins

called Taylor and told him that Arrington was outside asking

about Shorty.

       ¶6   In     the       moments    immediately   preceding     the     shooting,

Ricardo Gomez arrived at Taylor's house.                 Gomez walked up to the
front    door     and    told    Shorty,    who    was   standing      in   the   open
                                            3
                                                                      No.    2019AP2065-CR



doorway, that someone was "outside looking for him."                           According

to Taylor, Arrington began shooting into the doorway as soon as

he saw Shorty.           Taylor testified that he "was right there when

the bullets hit [Gomez]" and that he saw Gomez fall onto Shorty

after being hit.           Taylor further asserted that he did not see

Shorty with a gun and Shorty "never reached for [anything]."

      ¶7        Two other witnesses, AVT4 and David Landrum, were in

the car with Arrington on the day of the shooting.                          AVT, who was

seated     in    the   front   passenger         seat    of   the   car,    stated   that

Arrington       rolled    down      her    window       and   exchanged      words   with

Shorty.      Then Arrington started "shooting a gun right by [her]

face."       AVT testified that a "shell hit me in my head, and

[Arrington] told me to shut up."                        She also never saw Shorty

shooting at the car and explained that if Shorty had returned

fire, she likely would have been hit in the process because she

"was sitting right there."                 She asserted that "[t]here was no

gun [that] came out [of] that house . . . ."                        This assertion was

confirmed by a thorough police search of Taylor's house, the
people in Taylor's house, and the neighborhood that revealed no

firearms.

      ¶8        Following the shooting, AVT said she told Arrington

that she wanted to get out of the car, and he responded, "you on

a   murder      case   with    me   now,    you     ain't     going   nowhere."          She

testified that Arrington threatened to kill her and her family


      4Pursuant to Wis. Stat. § (Rule) 809.81(8),                             we   use     a
pseudonym when referring to the juvenile witnesses.

                                             4
                                                                      No.     2019AP2065-CR



if she spoke to the police.                    He also told her to burn her

clothes    and    clean    the     car    that     they     used     the    day      of   the

shooting.     AVT stated that Arrington later approached her in a

different car and ordered her to get in.                         He had a gun in his

lap and was wearing a mask and latex gloves.                       He threw her phone

out the window of the car and drove her around for the night

while threatening to "ice her" if she left.                         She woke up alone

in the car the next morning and ran.

     ¶9     Eugene and Erica Herrod testified that the night of

the shooting, Arrington came to their home and used bleach to

clean his hands, face, and hair.                      He told them that he had

"popped"    someone      and   asked      Eugene    for      a    ride   to   Milwaukee.

Arrington     told      Eugene     that    he      had      "fanned      Shorty      down."

However,    upon     later     learning     that      he    had     killed     the    wrong

person, Arrington told Eugene that he would come back and "get

that [expletive] Shorty and finish my job."                       Arrington testified

that after the shooting, he changed his hair and appearance to

try to hide from law enforcement.
     ¶10    After Arrington turned himself in, he was charged and

brought to Brown County jail.              While he was in custody, and had

already    made    his    initial       appearance       with     counsel,      Arrington

began having conversations with another inmate, Jason Miller.

Miller used a recording device given to him by law enforcement,

to   record       his    conversations         with        Arrington.          In     these

recordings,      Arrington       made    incriminatory           statements     regarding

his on-going feud with Shorty and his role in the shooting of
Gomez.
                                           5
                                                             No.   2019AP2065-CR



    ¶11       Finally, almost a year after the shooting, Arrington

requested an interview with Detective Brad Linzmeier.                    In this

interview, Arrington suggested, for the first time, that his

shooting was in self-defense.           Regarding his earlier feud with

Shorty, Arrington claimed to have nothing to do with the machine

gun robbery and explained that he was seeking to give Shorty

money   as    repayment    for   the   robbery    when    Shorty   stabbed     him

through the car window.          On the day of the shooting, Arrington

claimed that the only reason he began to shoot was because he

saw Shorty reaching into his waistband.                  Even then, Arrington

claimed to have fired only at the porch.                  Arrington said that

Shorty, after ducking out of the way of Arrington's bullets,

fired a single shot in response to Arrington and hit Gomez.

Linzmeier testified that this was the first time that he heard

about Shorty having a handgun and shooting Gomez.

    ¶12       The case proceeded to a jury trial, which lasted six

days and saw a total of forty-two witnesses testify.                    At trial,

the State introduced the recorded evidence that it received from
Miller in addition to the statements of witnesses relayed above.

Defense      counsel    acknowledged   to   the   court     that   he    had   the

recordings "for quite some time" and had reviewed them "long

before trial."         He told the court he had "no objection" to their

admission.      He did, however, object to providing a transcript to

the jury, which objection was sustained.

    ¶13       Miller testified that, before he and Arrington began

speaking, he had been helping law enforcement with an unrelated
homicide investigation.          Specifically Miller had been gathering
                                        6
                                                                                No.     2019AP2065-CR



information          on    a     defendant        named        Antwon      Powell.               Miller

explained        that       Arrington          was       the     one      who         began      their

conversations         by       asking    him      to     read    the      criminal          complaint

against him and asking whether "there was enough there."

       ¶14     Miller          testified       that,         following           their          initial

conversation about the complaint, he and Arrington spoke about

the events of the shooting at Taylor's house.                                    Arrington told

Miller that, upon seeing Shorty, all he could think about was

Shorty    stabbing         him,        and   then      he      "just      got     to       shooting."

However,       Arrington         confessed        that      "when    he    got        to    shooting,

Shorty jumped back, and when he jumped back, it hit [Gomez]."

Miller        also     testified         that,         over      the      course           of    their

conversations, Arrington never mentioned that he saw Shorty with

a gun in his hand or that he saw Shorty shoot Gomez.

       ¶15     Later, Miller asked Arrington if Shorty was "acting

like a beast?" And Arrington replied, "Yeah, that's what added

fuel to the fire," and that Shorty was "acting like a gorilla."

Miller told Arrington that his aim "ain't shit" because when he
shot     at     Shorty,          Arrington         "hit        the     other          [expletive]."

Arrington replied that he "just dumped the crib down" because he

did not know if Shorty would come back and retaliate.

       ¶16     Later      in     the    trial,        Arrington        took      the       stand    and

denied feuding with Shorty.                  Arrington testified that he forgave

Shorty following the stabbing and, contrary to other witness

testimony,       was       not    upset      at      Shorty.         Similarly,             Arrington

explained that he was at Taylor's house the day of the shooting
only because Landrum wanted to get some marijuana.                                     When Shorty
                                                  7
                                                                        No.    2019AP2065-CR



saw    Arrington,        Shorty     started          "going     crazy."          Arrington

testified that he thought he saw Shorty reach for a gun, but

that   he     actually    didn't     see    a    gun.         In     response     to    this,

Arrington fired three shots at the house.                            As he drove away,

Arrington explained that, what he saw was "Shorty come around

the    door    with    the   gun    in    his    hand      at    the    same     time    that

[Gomez] . . . was coming into the house, and what it looked like

to me was that Gomez had been shot by [Shorty]."

       ¶17    Following      the     shooting,          Arrington         denied        doing

anything that would incriminate him in Gomez's shooting, and he

dismissed significant testimony to the contrary.                              For example,

Arrington      denied    speaking        with    Erica     Herrod       and    asking     for

bleach after "popping" someone.                  He denied having any contact

with AVT following the shooting, let alone kidnapping her.                                   He

described AVT's testimony as "all lies."                        When asked why Eugene

Herrod testified that Arrington told him that he "got the wrong

guy but I'm going to come back and                         finish the job and get

Shorty," Arrington replied, "I don't know why Eugene told you
guys that."           Arrington also agreed when the State asked him

whether it "sound[ed] like a lot of people are making stuff up."

       ¶18    The jury convicted Arrington on both the first-degree

intentional      homicide     and    being       a    felon     in     possession       of   a

firearm.        After    obtaining       new    counsel,        Arrington        moved   for

postconviction relief.             He asserted that the State violated his

Sixth Amendment right to counsel when it used Miller to obtain

recorded      conversations        after    he       had    been       charged    and    was
represented by counsel.             Arrington argued that the introduction
                                            8
                                                                        No.    2019AP2065-CR



of those statements was plain error, entitling him to a new

trial.       Alternatively, he sought a new trial, asserting that his

attorney's failure to object to Miller's recordings at trial

constituted ineffective assistance of counsel.

       ¶19       The circuit court held a Machner5 hearing during which

Arrington,        his    trial       counsel,    Michael      Hughes,    and    Detectives

Michael J. Wanta and Linzmeier testified.                             Hughes re-affirmed

that he had the recordings for "quite some time" before trial

and did not consider moving to suppress the recordings.                                  The

circuit court also heard testimony from the detectives regarding

the origin of Miller's involvement in Arrington's case.

       ¶20       Wanta testified that Miller was assisting him on the

Powell homicide case.                Wanta testified that, in an April 6, 2016

meeting,         Miller        had    expressed       an   interest      in     "recording

conversations           that    he     was   having    with     the    parties    that    we

identified [in regards to the Powell case].                           Wanta told Miller

that       the   detectives          would   help    "facilitate       that.      And    the

information he [gathered] would . . . be used as part of his
consideration."           This conversation occurred before Arrington had

turned himself in on April 8, 2016.                        Accordingly, it had zero

relationship        to    any        investigation     into     Arrington      because    no

investigation           into    Arrington       existed    at   that    time.      Indeed,

Wanta explained that he was not "aware of any possibility of




       See State
       5                   v.    Machner,       92   Wis. 2d    797,     285   N.W.2d    905
(Ct. App. 1979).

                                                9
                                                                   No.     2019AP2065-CR



Mr. Miller's       speaking     to   Mr.    Arrington     during    [the]      April   6

meeting[.]"

      ¶21    Following Arrington's custody, Miller approached Wanta

about     recording   Arrington.            Wanta   became   aware        of   Miller's

request     to    speak   with   law       enforcement    about     Arrington      when

Miller's attorney contacted the District Attorney's office.                         The

District Attorney's office passed the request onto Wanta, who

met with Miller at the jail.                Miller told Wanta that Arrington

"was talking with him and he believed that Mr. Arrington would

tell him things about the case and he asked if he should record

it.     I said he could record conversations with Mr. Arrington."

The detectives also testified that they told Miller, "if you

want to record the conversation you can."                         Miller was never

instructed that he should record Arrington.

      ¶22    Wanta was aware that Miller was seeking consideration

for gathering information on Arrington, but testified that he

made it "very clear from the start" that he would "not get

involved     in    specifics     regarding       consideration"          because   that
"comes from the District Attorney."                 There was never an offer of

consideration      from   law    enforcement        to   Miller    for     information

gathered on Arrington.6              Wanta also explained that he did not

      6Any indication or inference that the April 6 discussion of
consideration for information gathered in the Powell case was
tantamount to an offer of consideration for information gathered
on Arrington's case is factually incorrect and purposefully
misleading.   The police did not assure Miller that information
he gathered on Arrington "would . . . be used as part of his
consideration."    Linzmeier and Wanta, as instructed by their
standard practice and training, were straightforward and "very
clear from the start" that they would not speak to Miller about
                                            10
                                                                    No.     2019AP2065-CR



give any direction to Miller regarding the types of information

he   should      record      or   what   type    of     questions      he   should    ask

Arrington.

      ¶23     Wanta testified that law enforcement provided Miller

with the recording device and that there was no way "to monitor

it or listen to this particular device.                          It is a matter of

basically flipping a switch on the side of it on and off."                            They

could not listen "in live-time," and only Miller had the ability

to turn the recorder on and off.                Miller made the recording that

was played at trial on April 13.                  There is no support in the

record for any agreement between Wanta and Miller that Miller

acted as the State's agent when he made that recording.

      ¶24     The postconviction court concluded that Miller was not

acting      as   an    agent      for    the    State     when    he      recorded    his

conversations         with    Arrington.        Therefore,        Arrington's        Sixth

Amendment right to counsel was not violated.                       In the course of

its decision, the court made numerous findings of fact.                          First,

the court found that the "State did not put Mr. Miller and
Mr. Arrington together in Fox Pod.                    It was a coincidence."           It

also found that "[t]he police never approached Mr. Miller about



consideration or make promises of consideration to Miller for
any information Miller provided on Arrington.    No conversation
regarding consideration for Miller's work on the Arrington case
occurred. In the postconviction motion hearing, Wanta was asked
whether "Mr. Miller ask[ed him] specifically for consideration
in this case?" Wanta replied, "Not any specific consideration."
Later Linzmeier was also asked if "[he] ever [spoke] to
Mr. Miller about any consideration?"    Linzmeier replied, "No,
not specifics of anything."

                                           11
                                                                       No.     2019AP2065-CR



recording Mr. Arrington."                Rather, it was Miller's attorney that

spoke to the District Attorney's office "about him voluntarily

contributing information to the police" and that this was what

prompted      the   police       to    "have    a   discussion       with     him"    in   the

Arrington investigation.

       ¶25     Furthermore, "before making any recordings, Mr. Miller

voluntarily asked the police if he should record any information

from Mr. Arrington, and the detective informed him that he could

record such conversations."                  And although the police were aware

that Miller was seeking consideration for gathering information

on Arrington from the District Attorney's office, "they made no

promises       to   Mr.    Miller       that    the   fact      that    he     was    giving

information would lead to a reduced sentence."

       ¶26     It was Miller who was "wearing a wire that he could

turn on and off on his own initiative."                       Arrington began talking

to    Miller    about     his     case    "without      Mr.    Miller       prompting      the

conversation" and law enforcement "could not listen in on any

conversation, and had not told what questions Mr. Miller should
ask     Mr.    Arrington."             Law     enforcement      personnel        have      "no

affirmative duty to keep Mr. Miller away from Mr. Arrington when

they knew Mr. Miller was assisting with another case" and it is

not their responsibility "to protect defendants from their own

'loose talk.'"            The postconviction court closed by explaining

that,    although         each    of     the    facts    on     its     own     is    likely

insufficient        to    disprove       agency,      "all     the     points        together

certainly show that Mr. Miller was not an agent."


                                               12
                                                                     No.     2019AP2065-CR



    ¶27        The postconviction court also concluded that there was

no ineffective assistance of counsel based on its decision about

the Sixth Amendment.              It further found that the conversation

between Arrington and Miller was not prejudicial or ineffective

but "consistent with the defendant's version of events.                                   The

statements bolster[ed] defendant's self-defense claim."

    ¶28        The court of appeals reversed the circuit court and

granted Arrington a new trial.                     The court concluded that the

conduct of the detectives in equipping Miller with a recording

device was prohibited by the United States Supreme Court and

Wisconsin      case     law    and   that    the    State    "violated      Arrington's

Sixth Amendment right to counsel when Miller made the recordings

of conversations with Arrington while acting as an agent of the

State." State v. Arrington, 2021 WI App 32, ¶2, 398 Wis. 2d 198,

960 N.W.2d 459.

    ¶29        To support this conclusion, the court of appeals noted

that the detectives' decision to equip Miller with a recording

device and expressly authorize him to surreptitiously record his
conversations          with      Arrington         clearly       showed      an     agency

relationship.           Id.,     ¶36.       Further,      the    detectives'       actions

"violated the Sixth Amendment because they created a situation

likely    to    induce        Arrington     to    make    incriminating         statements

without his counsel's assistance."                   Id. (citing United States v.

Henry, 447 U.S. 264, 274 (1980)).

    ¶30        After     concluding         that      the       detectives        violated

Arrington's      Sixth        Amendment     right    to     counsel,      the     court    of
appeals     also       concluded     that        Arrington's     trial     counsel        was
                                             13
                                                                     No.     2019AP2065-CR



ineffective.     It concluded that trial counsel's "failure to seek

suppression of the recording, or to object to Miller's testimony

at trial, for no strategic reason, fell far below an objective

standard of reasonableness."             Arrington, 398 Wis. 2d 198, ¶44.

It also concluded that, had the tapes not been admitted into

evidence, "there would have been sufficient questions regarding

whether Arrington was acting in self-defense so as to raise a

reasonable     doubt    about       Arrington's          guilt   on        the   homicide

charge."    Id., ¶48.

    ¶31     Accordingly,       the      court       of     appeals     reversed          and

remanded   the   matter      for    a   new    trial      on   the   homicide      charge

without the use of the recordings and Miller's testimony about

his jailhouse conversations with Arrington.7                          We granted the

State's    petition    for     review,        and   now    reverse     the       court   of

appeals.

                                II.     DISCUSSION

                          A.       Standard of Review

    ¶32     Arrington asks us to review the State's admission of
Miller's recordings at trial under the plain error doctrine or,

alternatively, for a determination that he received ineffective

assistance of counsel.             Under the doctrine of plain error, an

appellate court may review error that was otherwise waived by a

party's failure to object properly or preserve the error for


    7  Arrington conceded that, regardless of the violation of
his   Sixth   Amendment  rights  or   his  counsel's   deficient
performance, reversal of his felon in possession of a firearm
charge was not warranted. Arrington, 398 Wis. 2d 198, ¶48.

                                          14
                                                                                 No.    2019AP2065-CR



review as a matter of right.                        State v. Mayo, 2007 WI 78, ¶29,

301 Wis. 2d 642, 734 N.W.2d 115.                         We do not remedy errors under

the    plain        error      doctrine            unless     they         are     "obvious          and

substantial[,]" and "so fundamental that a new trial or other

relief must be granted even though the action was not objected

to at the time."               State v. Bell, 2018 WI 28, ¶8, 380 Wis. 2d

616, 909 N.W.2d 750 (quoting State v. Jorgensen, 2008 WI 60,

¶21, 310 Wis. 2d 138, 754 N.W.2d 77).

       ¶33    The       "plain       error"         that     Arrington            asserts       is     a

violation      of       his    Sixth      Amendment          right     to        counsel,        which

"involves      the       application           of       constitutional            principles          to

historical     facts."           State        v.    Forbush,     2011       WI     25,     ¶10,      332

Wis. 2d 620, 796 N.W.2d 741 (quoting State v. Hoppe, 2003 WI 43,

¶34, 261 Wis. 2d 294, 661 N.W.2d 407).                           We have adopted a two-

part standard of review for questions of constitutional fact.

Forbush, 332 Wis. 2d 620, ¶10.                          We uphold the circuit court's

findings      of    historical           or    evidentiary       fact        unless       they       are

clearly erroneous.             State v. Arias, 2008 WI 84, ¶12, 311 Wis. 2d
358,    752    N.W.2d         748.            We    then     independently              review       the

application        of    constitutional             principles        to    the        facts   found.

State v. Ward, 2009 WI 60, ¶17, 318 Wis. 2d 301, 767 N.W.2d 236.

In    addition,         we    independently             review   as    a     question          of    law

whether the undisputed facts establish an agency relationship.

Lang v. Lions Club of Cudahy Wis., Inc., 2020 WI 25, ¶20, 390

Wis. 2d 627, 939 N.W.2d 582.

       ¶34    Furthermore,           a    claim         of   ineffective           assistance         of
counsel presents a mixed question of law and fact.                                         State v.
                                                   15
                                                               No.    2019AP2065-CR



Carter, 2010 WI 40, ¶19, 324 Wis. 2d 640, 782 N.W.2d 695.                       We

will uphold the circuit court's findings of fact unless they are

clearly    erroneous.       Id.      Findings      of     fact       include   the

circumstances of the case and counsel's conduct and strategy.

Id. (citing State v. Thiel, 2003 WI 111, ¶21, 264 Wis. 2d 571,

665 N.W.2d 305).        Whether counsel's performance satisfies the

constitutional standard for effective assistance of counsel is a

question of law, which we independently review.                      Carter, 324

Wis. 2d 640, ¶19.

                          B.    Sixth Amendment

     ¶35   The Sixth Amendment of the United States Constitution

guarantees that "the accused shall enjoy . . . the Assistance of

Counsel for his defense."8        Article I, Section 7 of the Wisconsin

Constitution    similarly      guarantees   that        "[i]n    all      criminal


     8 In full, the        Sixth    Amendment   of       the     United    States
Constitution reads:

     In all criminal prosecutions, the accused shall enjoy
     the right to a speedy and public trial, by an
     impartial jury of the State and district wherein the
     crime shall have been committed, which district shall
     have been previously ascertained by law, and to be
     informed of the nature and cause of the accusation; to
     be confronted with the witnesses against him; to have
     compulsory process for obtaining witnesses in his
     favor, and to have the Assistance of Counsel for his
     defence.

U.S. Const. amend. VI.

     The Supreme Court applied the Sixth Amendment right to
counsel to the states through incorporation by the Due Process
Clause of the Fourteenth Amendment in Gideon v. Wainwright, 372
U.S. 335 (1963).

                                     16
                                                                            No.     2019AP2065-CR



prosecutions the accused shall enjoy the right to be heard by

himself and counsel."9                    Generally, "the right to counsel under

the    Sixth       Amendment        [of    the    United     States     Constitution]           and

Article I, Section 7 [of the Wisconsin Constitution] 'attaches

only at or after the time that adversary judicial proceedings

have       been    initiated         against      [a     defendant].'"            Forbush,      332

Wis. 2d 620, ¶15 (quoting United States v. Gouveia, 467 U.S.

180, 187 (1984)); see also State v. Sanchez, 201 Wis. 2d 219,

226,       548    N.W.2d       69    (1996)      (concluding      that      the     Article     I,

Section 7 of the Wisconsin Constitution right to counsel does

not create a right different from the Sixth Amendment right to

counsel).

                                     1.    Historical facts

       ¶36        In    concluding         that    Miller       was    not     acting      as     a

government             agent    at        the     time     of    the        recordings,         the

postconviction           court      made    several       relevant     findings       of   fact.



       In
       9   full,   Article  I,   Section  7                            of     the     Wisconsin
Constitution, "Rights of accused," reads:

       In all criminal prosecutions the accused shall enjoy
       the right to be heard by himself and counsel; to
       demand the nature and cause of the accusation against
       him; to meet the witnesses face to face; to have
       compulsory process to compel the attendance of
       witnesses in his behalf; and in prosecutions by
       indictment, or information, to a speedy public trial
       by an impartial jury of the county or district wherein
       the offense shall have been committed; which county or
       district shall have been previously ascertained by
       law.

Wis. Const. art. I, § 7.

                                                  17
                                                                             No.        2019AP2065-CR



Initially, it found that Arrington was not the target of law

enforcement's            initial         investigation          and     that        it      was     a

coincidence that Miller and Arrington ended up being in the same

facility.           It    also    found        that    Arrington      was    the        person    who

prompted the initial conversation between him and Miller.                                          It

was after that initial conversation that Miller, through his

attorney,         approached             law      enforcement          about        voluntarily

contributing information by recording Arrington.                              This offer was

what   prompted           law    enforcement           to    consider       using       Miller     in

Arrington's investigation.

       ¶37    Furthermore, the court found that Miller was under no

obligation to record the conversations.                               The detectives told

Miller       that        "he     could     record       such     conversations."                  The

detectives did not tell Miller what questions to ask Arrington

and the detectives could not listen in on any conversations.

Miller wore a recording device "that he could turn on and off on

his own initiative."

       ¶38    And although the detectives were aware that Miller was
seeking      consideration          for        gathering      information          on     Arrington

from the District Attorney's office, "they made no promises to

Mr. Miller that the fact that he was giving information would

lead   to     a   reduced        sentence."            The   circuit     court          found    that

"Miller was acting with the hope that the prosecutors in his

case would give him a more lenient sentence[.]"

       ¶39    The postconviction court held a hearing during which

it heard testimony from the detectives and Arrington regarding
both   parties'          dealings        and    interactions          with    Miller.            Upon
                                                  18
                                                                               No.     2019AP2065-CR



review of the record, we conclude that the factual findings of

the postconviction court are supported by the record and are,

therefore, not clearly erroneous.

                           2.     Constitutional principles

       ¶40    Once       the     right       to    counsel      has      attached          and    been

asserted, the State must honor it.                         Maine v. Moulton, 474 U.S.

159, 170 (1985).            In a seminal Sixth Amendment case, Massiah v.

United States, the United States Supreme Court established that

the Sixth Amendment prohibits the government from deliberately

eliciting      incriminating            statements         from      a    defendant,         in    the

absence      of    counsel,       after       the      defendant         has    been       indicted.

Massiah v. United States, 377 U.S. 201, 206 (1964).

       ¶41    In United States v. Henry, the FBI sought information

on a suspected bank robber, Henry, and reached an agreement with

Henry's cellmate, Nichols, to be a paid informant.                                     Henry, 447

U.S.   at     266.         The    FBI     told      Nichols       to      "be    alert       to    any

statements" made by Henry, but not to initiate any conversation

with or question Henry regarding the bank robbery.                                         Id.     The
arrangement between Nichols and the FBI was on a "contingent-fee

basis;    Nichols         was     to    be    paid      only    if       he    produced         useful

information."            Id. at 270.              Nichols was later released from

prison and was paid for the information he provided.                                         Id. at

266.

       ¶42    In determining whether Nichols "deliberately elicited"

incriminating            statements,         the       United     States        Supreme          Court

concluded         that    three    factors          were   important.                Id.    at    270.
First,       "Nichols       was        acting      under     instructions             as    a     paid
                                                  19
                                                                   No.    2019AP2065-CR



informant for the Government; second, Nichols was ostensibly no

more than a fellow inmate of Henry; and third, Henry was in

custody      and   under    indictment      at   the   time   he   was    engaged     in

conversation by Nichols."             Id.        These factors, when combined,

"intentionally creat[ed] a situation likely to induce Henry to

make incriminating statements without the assistance of counsel,

[and   therefore,]         violated    Henry's      Sixth     Amendment     right     to

counsel."      Id. at 274.

       ¶43    In Moulton, the United States Supreme Court concluded

that law enforcement violated the defendant's rights when it

arranged to record conversations between the defendant and its

informant, Colson.           Moulton, 474 U.S. at 176.             As part of his

arrangement with police, Colson agreed that, in exchange for "no

further      charges       [being]    brought      against     him[,]"     he      would

"testify      against       Moulton    and       otherwise     cooperate      in     the

prosecution of Moulton on the pending charges."                    Id. at 163.

       ¶44    The police had Colson record his phone conversations

with the defendant, and then after learning from these phone
recordings that Colson planned to meet with the defendant in-

person, told Colson to wear a recording device to the meeting.

Id. at 164-66.         At the meeting, Colson actively questioned the

defendant about facts and dates of the crime, in response to

which the defendant made incriminating statements.                       Id. at 165-

66.    These statements then were used at the defendant's trial

that resulted in a conviction.               Id. at 177.      The Court held that

the State had deliberately elicited the statements by "knowingly
circumventing the accused's right to have counsel present in a
                                         20
                                                                         No.       2019AP2065-CR



confrontation between the accused and a state agent."                                     Id. at

176.

       ¶45        In   Kuhlmann        v.   Wilson,      477   U.S.     436,    439    (1986),

detectives reached an agreement with the defendant's cellmate to

be an informant.                 The detectives told the cellmate not to ask

questions, but rather to simply "keep his ears open" to what the

defendant          said.          Id.        The       defendant      made     incriminating

statements which the informant reported to police.                                   Id.     The

United States Supreme Court held that the Sixth Amendment does

not forbid "admission in evidence of an accused's statements to

a jailhouse informant who was 'placed in close proximity but

[made]       no    effort     to       stimulate       conversations     about      the    crime

charged.'"             Id. at 456 (quoting Henry, 447 U.S. at 271 n.9).

The    Court       concluded       that     the    defendant       in   Kuhlmann      did    not

"demonstrate           that      the    police     and    their    informant        took    some

action, beyond merely listening, that was designed deliberately

to elicit incriminating remarks."                       Kuhlmann, 477 U.S. at 459.

       ¶46        From these cases, courts have determined that in order
to find a Sixth Amendment violation, "the statements in question

must    have       been     (1) deliberately            elicited    (2) by     a    government

agent."       United States v. Li, 55 F.3d 325, 328 (7th Cir. 1995).

Here,       there      is   no    dispute     that      Miller     deliberately       elicited

information from Arrington.10                      Therefore, we turn next to the

second prong of the Sixth Amendment analysis, whether Miller was

       Miller had conversations with Arrington about his case,
       10

recorded those conversations, and gave the recordings to law
enforcement for use in Arrington's trial.

                                                  21
                                                                 No.        2019AP2065-CR



acting as a government agent when he recorded his conversations

with Arrington.     We conclude that he was not.

    ¶47     Initially, a brief review of general agency principles

will be helpful to our discussion.11                  We note that "a person or

business acting on behalf of another, and subject to control of

another, is an agent and the person or business they are acting

on behalf of, a principal."           Lang, 390 Wis. 2d 627, ¶25.

    ¶48     An    agency    relationship         is    based    on     an     agreement

between     the    principal         and    agent       that    expresses           three

elements:    "(1) the conduct of the principal showing that the

agent is to act for him or her; (2) the conduct of the agent

showing that he or she accepts the undertaking; and (3) the

understanding of the parties that the principal is to control

the undertaking."        City of Milwaukee v. NL Indus., 2008 WI App

181, 315 Wis. 2d 443, 485, 762 N.W.2d 757 (quoting Wis JI——Civil

4000).     At times, the existence of an agency relationship "is a

question    of    fact     because    the       determination        turns     on   'the

understanding between the alleged principal and agent.'"                            Lang,
390 Wis. 2d 627, ¶20 (citing Soczka v. Rechner, 73 Wis. 2d 157,

163, 242 N.W.2d 910 (1976)).

    ¶49     "The agent's duty is to act solely for the benefit of

the principal in all matters connected with the agency, even at

the expense of the agent's own interests."                       Losee v. Marine

    11 Although we acknowledge that, in prior Sixth Amendment
"state agent" precedents, the United States Supreme Court has
used a more specific, nuanced analysis to determine agency
status, we include this discussion of common law agency
principles for a fuller understanding of the concept as a whole.

                                           22
                                                                 No.       2019AP2065-CR



Bank, 2005 WI App 184, ¶16, 286 Wis. 2d 438, 703 N.W.2d 751.

Generally,   an   agent    has   the        duty   to    obey        all   reasonable

directions as to its manner of performing the service it has

agreed to perform.        See Restatement (Second) of Agency § 385

(1958).    "What matters in forming an agency relationship is that

the principal has the right to control that conduct."                        Lang, 390

Wis. 2d 627, ¶30.

    ¶50    In the specific context of examining the work of a

government informant for purposes of an alleged Sixth Amendment

violation,   federal   courts    have       determined        that    "there       is   no

[Sixth    Amendment]   infringement         unless      the    informant        was      a

government agent, and there is no agency absent the government's

agreement to reward the informant for his services."                            United

States v. York, 933 F.2d 1343, 1357 (7th Cir. 1991), overruled

on other grounds by Wilson v. Williams, 182 F.3d 562 (7th Cir.

1999); see also Henry, 447 U.S. 26 at 270.                In York, an inmate,

Beaman, reported to FBI that his cellmate, York, had confessed

to murdering his wife.      York, 933 F.2d at 1355.                  Beaman had been
acting as a prison informant for the FBI for years prior, but

the FBI did not purposefully place him in the same cell as York

to gather information.       Id. at 1356.            The FBI learned of York

only when Beaman came to them with York's confessions.                       Id.

    ¶51    After Beaman reported the confessions, the FBI told

him that they wanted him to gather more information on specific

crimes:   murder, official corruption, and drug offenses.                               Id.

The FBI also conceded that there was an agreement with Beaman to
assist his parole application by detailing the extent of his
                                       23
                                                                      No.      2019AP2065-CR



cooperation with the government on York's case.                               Id. at 1358.

The Court concluded that, as a matter of law, Beaman had acted

as an agent on behalf of the government.                     Id.     It concluded that

the   relevant      question       was   whether       the   FBI     "told        Beaman    to

collect information" and specifically noted that FBI agent Stoll

"told      Beaman   the     type    of   information         he    was    interested        in

receiving; that statement was tantamount to an invitation to

Beaman to go out and look for that type of information."                            Id.

      ¶52     The    Court    further      explained         that,       in    deciphering

whether an agreement between law enforcement and an inmate is

formed,      "[w]e     must        not   confuse        speculation            about       [an

informant's] motives for assisting the police for evidence that

the police promised [the informant] consideration for his help

or, otherwise, bargained for his active assistance."                                 Id. at

1357 (quoting Lightbourne v. Dugger, 829 F.2d 1012, 1021 (11th

Cir. 1987), cert. denied, 488 U.S. 934, 109 S. Ct. 329 (1988)).

Undoubtedly,        "most    inmates     who     provide          information       to     law

enforcement officials harbor the hope that their service will
not   go    unrewarded[;]"         however,     just    because      "inmates       realize

there is a market for information about crime does not make each

inmate who enters the market a government agent."                           Id.    "[T]here

is no agency absent the government's agreement to reward the

informant for his services."             Id.

      ¶53     Furthermore, federal courts have also concluded that

agency status is particularized to specific defendants.                                  "[A]n

informant becomes a government agent for purposes of [Massiah]
only when the informant has been instructed by the police to get
                                           24
                                                               No.     2019AP2065-CR



information about the particular defendant."                   Moore v. United

States, 178 F.3d 994, 999 (8th Cir. 1999) (quoting United States

v. Birbal, 113 F.3d 342, 346 (2d Cir. 1997)).                       In Moore, the

defendant, Moore, had been arrested for bank robbery and placed

in jail awaiting trial.          Moore, 178 F.3d at 997.                   At trial,

Hartwig, a prisoner housed in the same cellblock with Moore,

testified for the government as to conversations he overheard

while in jail, in which Moore admitted his crimes.                   Id.

    ¶54     Importantly, during the same timeframe that Moore was

admitting to his crimes in jail, Hartwig had received and signed

a letter from the United States Attorney Office agreeing to

"provide    an   informal     proffer    of   information      concerning          his

knowledge of drug-related criminal activity."                Id. at 999.           "The

stated purpose of the meeting was to assist the government 'in

determining      what,   if   any,   consideration         should    be     afforded

[Hartwig] in exchange for [his] agreement to provide information

or other cooperation[.]'"        Id.     Hartwig revealed his information

regarding    Moore's     admissions     in    his   next    statement        to    law
enforcement, as required under the proffer agreement.12                           Moore

argued that Hartwig was a government agent and, therefore, his


    12 "A proffer agreement is an agreement between a defendant
and the government in a criminal case that sets forth the terms
under which the defendant will provide information to the
government during an interview, commonly referred to as a
'proffer session.'"    Robert I. Smith, III, Fair Play and
Criminal Justice: Drafting Proffer Agreements in Light of Total
Waiver of Rule 410, 66 S.C. L. Rev. 809, 812 (2015) (quoting
1 Stephen E. Arthur & Robert S. Hunter, Federal Trial
Handbook: Criminal § 31:3 (4th ed. 2014)).

                                        25
                                                                        No.   2019AP2065-CR



testimony regarding the jailhouse admissions ran afoul of his

Sixth Amendment rights.

       ¶55   The Court disagreed and reaffirmed that an informant

becomes a government agent only when law enforcement instructs

the informant to gather information on a particular defendant.

Id.    "To the extent there was agreement between Hartwig and the

government, there is no evidence to suggest it had anything to

do with Moore."             Id.     Rather, the proffer served as evidence

that Hartwig was willing to disclose pertinent criminal activity

in hopes of receiving a more favorable plea agreement.                            Id.    In

rejecting      Moore's      Sixth    Amendment      claim,        the   court   concluded

that    "the     link       between        Hartwig's        relationship        with    the

government and his conduct at issue"                        was insufficient to be

considered a Massiah violation against Moore.                       Id. at 999–1000.

       ¶56   The Eighth Circuit doubled down on this particularized

agency analysis in United States v. Johnson, 338 F.3d 918, 921

(8th Cir. 2003) ("There is nothing obscure about this language.

. . . we said that an informant becomes a government agent for
Massiah purposes only when the informant has been instructed by

the police to get information about a particular defendant.")

(emphasis in original).             The district court in Johnson concluded

that agency was established, even in the "absence of express

instructions      from      the   government      to    get       information    about   a

particular      defendant[,]         'by    proof      of    an    implicit     agreement

arising      from       a     longstanding          informant's . . . "symbiotic

relationship"' with the government."                   Id. at 922.


                                             26
                                                                      No.      2019AP2065-CR



      ¶57    The      Eighth       Circuit      rejected       this      analysis          and,

instead,     described       Moore      as     a    "bright-line         rule[:]      If     an

informant     has     not      been     instructed       by     the      police      to     get

information about the particular defendant, that informant is

not a government agent for Massiah purposes."                            Id.      The Court

concluded that Moore's language could not be "explained away."

Id.

      ¶58    Likewise,       the      Wisconsin     Court     of    Appeals       concluded

that both (1) proof of an agreement between law enforcement and

the   informant        and       (2) law       enforcement         control       over       the

investigation are necessary to a conclusion that the informant

was a state agent.           State v. Lewis, 2010 WI App 52, ¶¶21-25, 324

Wis. 2d     536,    781     N.W.2d     730.        In    Lewis,     an    inmate,         Gray,

approached police with information on his cellmate, Lewis, who

was   awaiting      trial        on    robbery      charges.          Id.,     ¶4.          Law

enforcement had not placed Gray in the cell with Lewis and had

no knowledge of Gray until he approached them with information.

Id., ¶8.      Gray testified that Lewis volunteered the information
without     prompting,         id.,     ¶10,       and   "admitted        that       no     law

enforcement agency or officer ever promised anything to him in

exchange for him providing information."                      Id., ¶9.         He said he

came forward "in the hope that the government would take his

willingness to inform into account."                      Id.       The circuit court

found that it was a "unilateral decision by Gray to volunteer

this information."          Id., ¶15.

      ¶59    After being convicted, Lewis filed a postconviction
motion      arguing       that     Gray's      testimony        violated       his        Sixth
                                             27
                                                                           No.    2019AP2065-CR



Amendment right to counsel.                 Id., ¶7.           Regarding Gray's status

as   a    government         agent,    Lewis     argued        that   if    the       government

creates        circumstances          "whereby      a     person      predisposed           toward

giving information in the hope of a possible reward is in a

jailhouse           setting, . . . that        predisposed         person        is    an   agent

when      information         is    retrieved,          agreement     or     no       agreement,

control        or    no    control."      Id.,      ¶21.        The    court      of    appeals

disagreed and concluded that there was no agreement between law

enforcement and Gray.               Id., ¶23.        The court explained that "the

key issue is the extent of government involvement.                                     When the

government          pays    the    informant,       it    is   evidence      (although        not

conclusive) that a prior agreement between the government and

the informant existed, whether that agreement was explicit or

implicit."            Id., ¶22 (quoting United States v. Surridge, 687

F.2d 250, 254 (8th Cir. 1982)).                     "The fact that the government

might know an informant 'hopes' to receive a benefit as a result

of providing information does not translate into an implicit

agreement[.]"             Lewis, 324 Wis. 2d 536, ¶23.
         ¶60    The court refused to "extend the rule of Massiah and

Henry to situations where an individual, acting on his [or her]

own initiative, deliberately elicits incriminating information."

Id. (quoting United States v. Malik, 680 F.2d 1162, 1165 (7th

Cir. 1982)).              It held that "[a]s long as the police do nothing

to direct or control or involve themselves in the questioning of

a person in custody by a private citizen, such questioning does

not violate the . . . [S]ixth Amendment[]."                           Lewis, 324 Wis. 2d
536, ¶25 (quoting Surridge, 687 F.2d at 255).
                                               28
                                                                                 No.    2019AP2065-CR



      ¶61        Here, the circuit court found that Miller voluntarily

came to law enforcement and asked whether he could record his

conversations with Arrington.                          Rather than directing Miller to

speak with Arrington, the detectives simply told Miller, "if you

want to record the conversation you can."                             Like the informant in

Lewis,      Miller          made    a     unilateral         decision       to     volunteer         his

information            to    law     enforcement.             Miller       acted       on     his    own

initiative.

      ¶62        Additionally, Miller was not paid or promised payment

by    the    detectives             for     gathering         information         on     Arrington.

Although not conclusive, payment is evidence of an agreement

between law enforcement and an informant.                                 In Henry, one of the

Supreme Court's factors for determining that an inmate was a

government agent was that he was a paid informant.                                       See Henry,

447 U.S. at 270 ("First, Nichols was acting under instructions

as a paid informant for the Government[.]").                                 See also Moulton,

474   U.S.       at         163    (describing         Colson's      agreement          to     testify

against      defendant             and    cooperate         in    police     investigation            in
exchange         for    no        further    charges);            York,    933     F.2d       at     1359

(describing            agreement          with    FBI        to    assist     Beaman's         parole

application            by     detailing          his       cooperation       in        York     case).

Conversely, in Lewis, the court of appeals concluded that an

informant's "hope" that his services would be rewarded was not

enough      to    form        the    basis       of    an     implicit      agency       agreement.

Something more is needed.

      ¶63        Here,       the     detectives            were   very     clear       to     make    no
promises         to     Miller           regarding         consideration          for        gathering
                                                      29
                                                                      No.    2019AP2065-CR



information on Arrington.                 They told Miller that any payment or

consideration would come from the District Attorney's office.

On this basis, the circuit court found that "Miller was acting

with the hope that the prosecutors in his case would give him a

more lenient sentence[.]"                  As with the court's conclusion in

Lewis, we similarly refuse to extend the application of Sixth

Amendment to instances where an individual is acting on his own

initiative to deliberately elicit information in the hope of

receiving consideration.              Miller's decision to entrepreneurially

enter the information marketplace did not transform him into a

government agent.            For Miller to be a government agent, there

must have been a prior agreement with the government.                               Whether

there    was    a    promise    of    consideration        is    strong      evidence         of

whether there was a prior agreement.                  No consideration was ever

promised to Miller for gathering information on Arrington.

      ¶64      Moreover, to the extent that Miller had an agreement

regarding      consideration         for     information        he   gathered       on    the

Powell    case,      there     is    no    evidence   to    suggest         that    it    had
anything to do with Arrington.                 Moore, 178 F.3d at 999 (setting

out particularized agency determination); Johnson, 338 F.3d at

922   (describing          Moore's    particularized       agency      analysis          as    a

"bright-line rule").               The alleged agreement and the statement

that the information he gathered "would . . . be used as part of

his   consideration"         was     particularized       and    concerned         only   the

Powell      case.          Furthermore,       the   statement        occurred        before

Arrington      was    in    police    custody;      and    therefore,        it    occurred
before Miller had the opportunity to talk with Arrington.
                                             30
                                                                         No.     2019AP2065-CR



       ¶65    As    the    court     in    Moore       explained,        even     the      close

timeframe      is    not    enough        to    impute       an    agreement         regarding

information        gathered    on    one       case    as    an     agreement        regarding

information gathered on a separate case.                       See Moore, 178 F.3d at

999 (explaining that Moore was arrested and taken to jail on

February 20, 1998, and Hartwig had signed his proffer agreement

with    law    enforcement          "[s]ometime         between         February      17    and

February 25, 1998").            Miller's readiness to gather information

on Powell in exchange for consideration showed nothing more than

his willingness to enter the informational market.                              Accordingly,

we conclude that there was no agency agreement between Miller

and the State for gathering information on Arrington.

       ¶66    The Lewis court similarly concluded that an element of

the agency analysis is whether law enforcement have control of

the questioning.           It is a bedrock principle of agency law in

Wisconsin that "the principal has the right to control [the

agent's] conduct."            Lang, 390 Wis. 2d 627, ¶30.                      Applying this

principle in a Sixth Amendment context, the court in Lewis held
that "[a]s long as the police do nothing to direct or control or

involve themselves in the questioning of a person in custody by

a   private         citizen,       such        questioning          does       not    violate

the . . . [S]ixth          Amendment[]."            Lewis,        324   Wis. 2d      536,    ¶25

(quoting Surridge, 687 F.2d at 255).                        Law enforcement personnel

have no duty to protect defendants from their own "loose talk."

Lewis, 324 Wis. 2d 536, ¶24 (citing Malik, 680 F.2d at 1165).

       ¶67    Likewise,       the     United          States       Supreme       Court      has
concluded that the level of government involvement and control
                                               31
                                                                                  No.    2019AP2065-CR



of questioning are relevant to whether an agency relationship

exists.        Compare      Moulton, 474 U.S.                   at 176-77 (finding Sixth

Amendment violation when a wired informant actively questioned

defendant      on    details         of    a   crime       at    request          of    police)      with

Kuhlmann, 477 U.S. at 439 (finding no Sixth Amendment violation

when informant was told by police to just "keep his ears open"

to what the defendant said).

       ¶68     Here,      the        detectives           did    not       direct        or     control

Miller's questioning of Arrington.                              Unlike the FBI agent in

York, who told Beaman which crimes to question York on, the

detectives       never      gave          Miller     any        direction          to    speak       with

Arrington,       question            Arrington,           or    ask        Arrington          follow-up

questions.          The   circuit          court     found       that       they       did     not   tell

Miller which questions to ask Arrington or what information to

gather.         Miller      was       under         "no    obligation"             to    record       his

conversations        with       Arrington.               Furthermore,         when       Miller       did

choose    to    record,         he    was      in    control          of   what        was    recorded.

Miller wore a recording device "that he could turn on and off on
his own initiative."                 The detectives could not listen into the

conversations        in    real-time.               They        did    not    control          Miller's

recording or questioning.

       ¶69     The detectives also had no affirmative duty to protect

Arrington from Miller.                     If a defendant prompts conversations

with another inmate, he puts himself at risk.                                      Law enforcement

has no duty to protect him from his own decisions regarding with

whom   he    chooses       to        converse.            Similarly,         the        mere    act    of
providing      Miller      with        a    recording           device       is    not       enough    to
                                                    32
                                                                No.     2019AP2065-CR



constitute control of his questioning.                   The recording device in

this case was nothing more than an avenue for the police to

place a "listening ear" into Arrington's cell.                    See Kuhlmann,

477 U.S. at 461 (Burger, C.J., concurring).                  By itself, this act

did not elicit information from Arrington and did not violate

his Sixth Amendment rights.

      ¶70     Accordingly, because the detectives did not have an

agreement with Miller or control his questioning, we conclude

that there was no agency relationship between Miller and law

enforcement      and     no    violation   of    Arrington's    Sixth     Amendment

right to counsel.              Consequently, having determined that there

was no Sixth Amendment violation, Arrington has not identified

an error to which we may apply the plain error doctrine.                           This

necessarily means         that we need not consider whether, if the

recordings had been improper, the impropriety "would have been

so    obvious,       substantial,       and     fundamental     that     it    would

necessitate a new trial[.]"             Bell, 380 Wis. 2d 616, ¶59.

                    C.   Ineffective Assistance of Counsel
      ¶71     "Under     the    Sixth   and     Fourteenth   Amendments       to    the

United States Constitution, a criminal defendant is guaranteed

the   right    to      effective    assistance      of    counsel."       State      v.

Lemberger, 2017 WI 39, ¶16, 374 Wis. 2d 617, 893 N.W.2d 232

(quoting State v. Balliette, 2011 WI 79, ¶21, 336 Wis. 2d 358,

805 N.W.2d 334).          The right to effective assistance of counsel

also is provided under Article I, Section 7 of the Wisconsin

Constitution.        Lemberger, 374 Wis. 2d 617, ¶16.             That counsel's
assistance was ineffective, may be demonstrated by establishing
                                           33
                                                                        No.   2019AP2065-CR



that counsel's performance was deficient and that the deficient

performance was prejudicial.                State v. Breitzman, 2017 WI 100,

¶37,    378    Wis. 2d     431,    904      N.W.2d    93    (citing       Strickland    v.

Washington, 466 U.S. 668, 687 (1984)).                      Courts need not address

both    deficient     performance        and      prejudice     if      the   ineffective

assistance of counsel claim can be resolved either way.                           See id.

at 697.

       ¶72    To   establish       that      an     attorney's        performance      was

deficient, the defendant must prove that "counsel's performance

fell below an objective standard of reasonableness."                             State v.

Maday, 2017 WI 28, ¶54, 374 Wis. 2d 164, 892 N.W.2d 611.                           Courts

"must indulge a strong presumption that counsel's conduct falls

within the wide range of reasonable professional assistance."

Strickland, 466 U.S. at 689.                See also State v. Maloney, 2005 WI

74, ¶25, 281 Wis. 2d 595, 698 N.W.2d 583 ("Judicial scrutiny of

an attorney's performance is highly deferential.").                              "A fair

assessment of attorney performance requires that every effort be

made    to    eliminate     the    distorting         effects      of     hindsight,    to
reconstruct the circumstances of counsel's challenged conduct,

and to evaluate the conduct from counsel's perspective at the

time."       Strickland, 466 U.S. at 689.

       ¶73    Because we conclude that there was no Sixth Amendment

violation, it is necessarily true that Arrington's counsel was

not    deficient    in    failing      to    object    to    the     admission    of   the

recordings.        See State v. Johnson, 2004 WI 94, ¶24, 273 Wis. 2d

626, 681 N.W.2d 901.              Moreover, even if the law on this area
were    unsettled,       which    it   is    not,    "ineffective         assistance    of
                                             34
                                                                    No.        2019AP2065-CR



counsel cases [are] limited to situations where the law or duty

is clear such that reasonable counsel should                            know enough to

raise the issue."         Maloney, 281 Wis. 2d 595, ¶29 (quoting State

v. McMahon, 186 Wis. 2d 68, 85, 519 N.W.2d 621 (Ct. App. 1994)).

"[I]t is axiomatic that '[c]ounsel is not required to object and

argue a point of law that is unsettled.'"                         Maday, 374 Wis. 2d

164, ¶55.       Consequently, we conclude that counsel's performance

was    not    deficient    and,     therefore,      Arrington       was        not   denied

effective assistance of counsel.

       ¶74    Although    we   need    not      address    prejudice          to    conclude

that Arrington was not denied effective assistance of counsel,

see Strickland, 466 U.S. at 689, we choose to do so in this

case.    To establish prejudice, "[t]he defendant must show that

there    is    a   reasonable      probability       that,    but        for       counsel's

unprofessional errors, the result of the proceeding would have

been    different.        A    reasonable       probability        is    a     probability

sufficient to undermine confidence in the outcome."                                State v.

Domke, 2011 WI 95, ¶54, 337 Wis. 2d 268, 805 N.W.2d 364 (citing
Strickland, 466 U.S. at 694).                "When a defendant challenges a

conviction,        the   question     is   whether        there    is     a    reasonable

probability that, absent the errors, the factfinder would have

had a reasonable doubt respecting guilt."                         Domke, 337 Wis. 2d

268, ¶54.      "It is not sufficient for the defendant to show that

his counsel's errors 'had some conceivable effect on the outcome

of the proceeding.'"              Id. (quoting       Carter,       324 Wis. 2d 640,

¶37).    We examine the totality of the circumstances to determine
whether counsel's errors, in the context of the entire case,
                                           35
                                                                            No.        2019AP2065-CR



deprived the defendant a fair trial.                          Domke, 337 Wis. 2d 268,

¶54 (citing Thiel, 264 Wis. 2d 571, ¶¶62-63).

       ¶75     Arrington       argues        that      he     was     prejudiced             by    the

recordings          because        they     "eviscerated"           his    claim        of        self-

defense.13         In the tapes, Arrington did not discuss Shorty having

a gun or that it was actually Shorty who shot Gomez, both of

which were crucial to his theory of the case.                                   Conversely, the

State argues that Miller's recordings were cumulative evidence

piled on top of an already substantial amount of evidence of

guilt.       The State presented numerous witnesses who testified to

Arrington's          actions       before,       during,     and     after       the     shooting.

Each    of    these       witnesses        undermined       Arrington's          own     testimony

regarding the shooting.                   Based on our review of the totality of

the evidence, we agree with the State and conclude that there is

not a reasonable probability that, but for the introduction of

the recordings, the result of the proceeding would have been

different.

       ¶76     A    total     of    forty-two         witnesses      testified          at    trial.
The jury heard testimony concerning the existing, violent feud

between Shorty and Arrington, as well as Arrington's pledge to

"[expletive] Shorty up" and "handle his business" prior to the

shooting.           This testimony supported the State's case against

Arrington,          specifically      supplying         a   motive        for    why     Arrington

would       shoot    at   Shorty.          The    jury      also    heard       testimony          that

Arrington had the opportunity to commit this shooting, notably

       13   Def. Appellant's Br. at 35.

                                                 36
                                                                 No.      2019AP2065-CR



that    Arrington    was      seen   circling    the   block     the   day    of   the

shooting and "had that look in his eye like he wanted to kill

something."         Additional       witnesses    testified        that     Arrington

opened fire on Taylor's house and that Shorty did not return

fire or have a gun.           This testimony was further corroborated by

the results of the police search that found no firearms at the

scene or in Taylor's house.

       ¶77     Finally, there was also testimony that Arrington tried

to silence witnesses and evade capture in the aftermath of the

shooting.       AVT, who was in the car with Arrington during the

shooting, testified that Arrington found her at a gas station in

Milwaukee, threatened her with a gun, kidnapped her, and then

stranded her in a car the next morning.                 Erica Herrod testified

that, after the shooting, Arrington asked her for bleach to

clean his gun and his body after "popp[ing] someone."                          Eugene

Herrod testified that Arrington admitted that he "fanned Shorty

down"    and    vowed    to    "finish   the    job    and   get    Shorty"     after

learning     that   he   had    shot   the    wrong    person.      The     defendant
himself admitted to changing his hair and appearance following

the shooting to hide from law enforcement.

       ¶78     Arrington's evidence in response to this testimony is

comparatively weak.            Regarding his on-going feud with Shorty,

Arrington testified that he had forgiven Shorty for stabbing him

and that he had not been the one to rob Shorty.                             Arrington

explained that he was only at Taylor's house to get drugs and

that he shot at Shorty only when he saw Shorty reaching for
something.       In addition, Arrington said he aimed only at the
                                         37
                                                                   No.     2019AP2065-CR



bottom of the porch, rather than shooting to injure or kill.

Linzmeier testified that Arrington had not raised self-defense

until almost a year after the shooting of Gomez.                         Linzmeier had

heard       nothing    about    Shorty      having   a    gun    until     Arrington's

interview with him in the jail.

       ¶79     Arrington further denied all testimony that implied

that he tried to cover up evidence.                       For example, Arrington

described AVT's testimony as "all lies."                   When questioned about

Eugene      Herrod's     testimony,        that   Arrington     told   him   he    would

"finish the job and get Shorty," Arrington replied, "I don't

know why Eugene told you guys that."

       ¶80     As both parties acknowledge, the scientific evidence

in   this     case     did   not    definitively     confirm     or    refute     either

side's theory.14         Instead, this case turned on the credibility of

each side's witnesses.              The State had detailed testimony from

numerous witnesses who testified to Arrington's actions before,

during, and after the shooting.                   Arrington countered that the

State's      witnesses       were   spreading      lies   and   making     things    up.
Even    without       Miller's      recordings,      Arrington's       testimony     was

sufficiently          discredited     by    the    multiple     witnesses     who    all

corroborated the State's theory of the case.                           The recordings

merely       provided    additional        discrediting     support.         Upon    our

examination of the totality of the evidence, we conclude that


       Arrington, 398 Wis. 2d 198, ¶47 ("The prosecutor conceded
       14

in the State's closing argument that '[s]cience in this case
hasn't been able to prove anything really for sure.'"); Def.
Appellant Br. at 40-43.

                                             38
                                                                    No.   2019AP2065-CR



the result of the trial would not have been different without

the   introduction       of     Miller's        recordings.         Accordingly,    we

further conclude that the admission of Miller's recordings at

trial did not prejudice Arrington.                    Therefore, a new trial is

not warranted.

                                 III.    CONCLUSION

      ¶81    We conclude that Arrington's Sixth Amendment right to

counsel was not violated because Miller was not acting as a

State agent when he recorded his conversations with Arrington.

Further,     a    new   trial    is     not     warranted     because     Arrington's

counsel's performance was not deficient and Arrington was not

prejudiced by his counsel's failure to object to the State's use

of the recordings.        Accordingly, we reverse the decision of the

court of appeals and affirm the circuit court's judgment of

conviction.

      By    the   Court.—The     decision        of   the   court    of   appeals   is

reversed.




                                           39
                                                                          No. 2019AP2065-CR.rfd



       ¶82    REBECCA FRANK DALLET,                J.    (concurring).             This case

involves a textbook example of a Sixth Amendment violation.                                 In

a series of cases culminating nearly 40 years ago, the U.S.

Supreme Court held that the police violate a defendant's Sixth

Amendment right to counsel when they use a jailhouse informant

to secretly gather incriminating statements from the defendant.

The majority misapplies that law, concluding that Arrington's

right   to    counsel     was    somehow          not   violated    when       a   jailhouse

informant,      using    a    recording       device      provided       by    the   police,

interrogated      Arrington         and     recorded     him    making        incriminating

statements.       That said, there is no reasonable probability the

jury    would    have    reached       a    different         outcome    if     Arrington's

recorded      statements       or     the     informant's        testimony         had   been

suppressed, because neither was inconsistent with Arrington's

defense theory.          And so, although Arrington's trial counsel's

performance was deficient for failing to move to suppress those

statements,      it     did     not    prejudice        Arrington's           defense.       I

therefore agree with the majority opinion's conclusion reversing
the court of appeals' decision.

                                              I

       ¶83    While he was incarcerated in the Brown County Jail,

Jason Miller "agree[d] to cooperate with law enforcement and

wear a . . . recording device" in exchange for "consideration"

in   his     case.      Initially,          Miller      was    gathering        information

regarding an unrelated homicide case (the "Powell case") that
Green   Bay     Detectives      Wanta       and    Linzmeier      were    investigating.

                                              1
                                                                         No. 2019AP2065-CR.rfd

The   detectives        had     provided   Miller    with    a    digital       recording

device      to         "help      facilitate"       his      information-gathering

activities, and they instructed him on how to use it.                                 Wanta

would pick up the recordings each day and provide Miller with a

"fresh"     recording          device.     Wanta    assured       Miller       that     "the

information [Miller] would gather would . . . be used as part of

his consideration" in his case.                 He explained that, although the

final consideration decisions are made by the district attorney,

generally the more information an informant produces, the more

he gets in return.

      ¶84    Several       days    after    Miller    began       working       with     the

detectives, Arrington was arrested and placed in Miller's cell

block and started speaking to Miller about his case.                                 Miller

then asked the detectives if he should record his conversations

with Arrington in addition to those related to the Powell case.

Linzmeier,       who    was     investigating     Arrington's          case   (Wanta     was

not), told Miller that he should.                   Miller's first recording in

both cases occurred on April 11.                 Wanta collected the recording

device each day, and reviewed the recordings and passed along to
Detective Linzmeier any information related to Arrington's case.

Linzmeier    then       prepared     reports     detailing       the    information        he

received from Miller.

      ¶85    Miller initiated conversations with Arrington between

April 11 and 13 and he recorded each one.                     On April 11, Miller

went to Arrington's cell and asked him if he wanted to read a

magazine.        Arrington testified at the post-conviction hearing

that, although he wasn't sure, he believed that Miller asked to
see Arrington's criminal complaint.                 The next day, Miller called

                                            2
                                                                            No. 2019AP2065-CR.rfd

Arrington over to Miller's cell so they could talk.                                   The third

day, April 13, is the when the conversation occurred that was

played at Arrington's trial.

    ¶86     During         that       conversation,               Miller         interrogated

Arrington about his case, including asking him how he "handled"

what Miller thought was problematic evidence against him.                                    For

instance,      regarding        possible   gunshot-residue               evidence,         Miller

asked   Arrington         if    he   "g[o]t       rid       of    it";    if     he    "wipe[d]

everything down."          Miller testified that, at the time, neither

he nor Arrington knew whether the police had, in fact, collected

or tested any gunshot-residue evidence.                          Miller also questioned

Arrington about his version of the shooting.                         Arrington told him

that he was sitting in his car with a woman when he saw two

people,   Gomez      and       Santana-Hermida          (also      known       as     "Shorty"),

talking   to    each      other      outside      of    Taylor's         house.        Santana-

Hermida and Arrington had a violent history:                             three days before

the shooting, Santana-Hermida had stabbed Arrington.                                  Arrington

told Miller that seeing Santana-Hermida in the driveway gave him

a "flashback" to Santana-Hermida stabbing him, which Arrington
claimed caused him to "just [start] shooting."                                   Miller asked

Arrington if he "hit the wrong person."                             Arrington responded

that he "hit Ricky [Gomez]" because "[Santana-Hermida] jumped

out of the way."               After Arrington told Miller that Santana-

Hermida was unlikely to testify at trial, Miller commented that

the woman who was in the car with him was the only witness

Arrington      had   to    "worry      about,"         as   she    was     the      only   other




                                              3
                                                                       No. 2019AP2065-CR.rfd

eyewitness.1         Miller then suggested that Arrington should arrange

for the woman's friends to convince the woman not to come to

court.

       ¶87        At trial, Arrington took the stand and testified that

he had started shooting in self-defense.                          He testified that

Santana-Hermida had previously "made an attempt [on his] life"

and that, before he started shooting, he saw Santana-Hermida

"reach for what [he] thought was a gun."                         Arrington described

firing three shots toward the bottom of the porch to "create a

diversion" allowing him to drive away.                          He asserted that he

"purposely" shot at the porch and not any person because he

"didn't       want     to    hit        anybody."       According     to    Arrington's

testimony, as he started to drive away, he saw Santana-Hermida

"come around the door with the gun in his hand at the same

time . . . Gomez            was    coming    into    the   house,"    at    which    point

Santana-Hermida fired and Gomez fell.                       Arrington claimed that

Gomez had "tried to move out of the way, but he was too late."

The jury ultimately rejected Arrington's self-defense theory,

convicting him of first-degree intentional homicide.
       ¶88        Arrington sought post-conviction relief on the grounds

that his trial counsel was ineffective for failing to move to

suppress Miller's testimony and jailhouse recording.                                At his

post-conviction         hearing,         Arrington    explained      that   he   did   not

know       that    Miller    was    a    police     informant   or   that    Miller    was

wearing a recording device when they talked in jail, and that he

       Taylor, whose house the shooting occurred at, also
       1

testified, but he said he did not see the shooting.   Santana-
Hermida was on the State's pre-trial witness list, but he did
not testify at trial.

                                               4
                                                                           No. 2019AP2065-CR.rfd

would    not    have     talked    to    Miller        had    he     known     Miller      was

recording       their    conversations.               Arrington's      trial        counsel,

Hughes, testified that he knew the prosecution had recordings of

Arrington's conversations with Miller and that he had received

those recordings "quite some time" before trial.                           Based on those

recordings      and     police    reports       the    State       turned     over     before

trial, Hughes said that he was "aware that Jason Miller [was]

working as a confidential informant" while he was in the Brown

County     jail.         He      also   knew      that        Miller        recorded       his

conversations         with    Arrington     after        Arrington          had     obtained

counsel.        Yet    Hughes    said   that     he     did    not    consider       whether

Miller's       recordings     violated      Arrington's            right     to   counsel——

indeed, he had never even researched the issue.                        Finally, Hughes

admitted that if he hadn't "missed" the issue, he "likely would

have" filed a pretrial motion to suppress Miller's testimony and

jailhouse recording.

                                          II

    ¶89        Once a defendant's Sixth Amendment right to counsel
attaches, the State has an "affirmative obligation not to act in

a manner that circumvents the protections accorded the accused

by invoking th[at] right."              Maine v. Moulton, 474 U.S. 159, 176

(1985).     That obligation bars the police not only from directly

questioning the defendant without his counsel present but also

from using an informant to "deliberately elicit[]" incriminating

information from the defendant.                  See Massiah v. United States,

377 U.S. 201, 206 (1964).                The Sixth Amendment's protections
extend to information deliberately obtained by the State through

                                            5
                                                                             No. 2019AP2065-CR.rfd

an agent, such as a jailhouse informant, preventing the police

from    circumventing          a   defendant's        right       to     counsel        via    an

indirect source:

       An accused speaking to a known Government agent is
       typically aware that his statements may be used
       against him.    The adversary positions at that stage
       are well established; the parties are then "arms'
       length" adversaries.

       When the accused is in the company of a fellow inmate
       who is acting by prearrangement as a Government agent,
       the same cannot be said.    Conversation stimulated in
       such circumstances may elicit information that an
       accused would not intentionally reveal to persons
       known to be Government agents.      Indeed, the Massiah
       Court noted that if the Sixth Amendment "is to have
       any   efficacy   it   must  apply    to   indirect   and
       surreptitious   interrogations   as    well   as   those
       conducted in the jailhouse."      The Court pointedly
       observed that Massiah was more seriously imposed upon
       because he did not know that his codefendant was a
       Government agent.
United States v. Henry, 447 U.S. 264, 273 (1980).                                    The U.S.

Supreme Court has explained that even when the police do not

purposely place an informant in jail with the defendant, their

"knowing exploitation" of such "an opportunity to confront the

accused   without         counsel    being         present   is     as    much      a    [Sixth

Amendment violation] as is the intentional creation of such an

opportunity."          Moulton, 474 U.S. at 176.                   Determining whether

the police's use of an informant violates a defendant's Sixth

Amendment      right      to   counsel    turns       on   three       factors:         (1)   the

informant      is   an    agent     of   the       police;    (2)      the     informant       is

"ostensibly no more than a fellow inmate" of the defendant's;

and      (3)        the        informant           takes      "some           action"          to
"deliberately . . . elicit" incriminating information after the

defendant has been indicted and placed in custody.                                See Henry,
                                               6
                                                                                   No. 2019AP2065-CR.rfd

447    U.S.     at    270;    Kuhlmann      v.       Wilson,       477        U.S.    436,      459–60

(1986).        There is no dispute that the second factor is present

here.     The issues before the court are whether Miller was an

agent     of    the     police      and    whether          he     took        some       action     to

deliberately elicit incriminating information from Arrington.

                                                 A

       ¶90     Regarding       whether     an        informant        is      an     agent     of   the

police,        the    majority      wrongly           looks      to        state       law     agency

principles.           That     novel      approach         has     no      support        in   either

Wisconsin or federal case law——unsurprising, given that no state

law can deprive a person of a federal constitutional right.

See,    e.g.,        Kansas    v.   Garcia,          140    S.     Ct.     791,       801      (2020).

Accordingly,          the    correct      place       to    look        for    how      to     analyze

whether someone is an agent of the police for Sixth Amendment

purposes        is     the      U.S.      Supreme           Court's           Sixth         Amendment

jurisprudence.

       ¶91     The Court's jurisprudence reveals that an agent is a

certain        kind    of     informant;        not        every        person        who      reports
information to the police is an agent of the police.                                        Rather, a

person is an agent if she obtains information from the defendant

pursuant to an agreement with the police.                               See Henry, 447 U.S.

at 270.        Evidence of such an agreement includes a promise by the

police to compensate the informant for information, either with

money or by reducing the informant's sentence or the charges

against him.          See id. at 270 & n.7.                 Such agreements don't have

to be formal or written; all that is needed is some "evidence
that    the     parties       behaved     as    though        there        were      an     agreement

                                                 7
                                                                            No. 2019AP2065-CR.rfd

between them."        See United States v. York, 933 F.2d 1343, 1357

(7th   Cir.     1991),       overruled      on       other       grounds     by     Wilson       v.

Williams,     182    F.3d     562    (7th    Cir.         1999).     And     the    agreement

doesn't have to specify exactly what consideration the informant

will receive, so long as there is some evidence that the reason

the    informant      gave     the       police      information        is     because          the

government     "assured       [him]      that       his    good     deeds    would        not    go

unrewarded."         See     id. at 1358.             Fundamentally, the question

turns on whether there was some "prearrangement" between the

informant      and    the      police       to      collect        information        on        the

defendant,      as    opposed       to    the       informant       acting     on    his        own

initiative prior to any contact with the police.                             See Henry, 447

U.S. at 270–71; United States v. Malik, 680 F.2d 1162, 1165 (7th

Cir. 1982).

       ¶92    Just because an informant is an agent of the police,

however, does not mean that everything the agent does amounts to

a   violation    of     a    defendant's         right      to     counsel.         The    Sixth

Amendment is not violated when the State obtains incriminating

information by "luck or happenstance," Moulton, 474 U.S. at 176,
because the State is not obligated to protect defendants from

their own "loose talk," see Malik, 680 F.2d at 1165.                                       Thus,

there is no Sixth Amendment violation when an agent who "only

listen[s]"      to    a      defendant's            "spontaneous       and        unsolicited

statements" and "at no time ask[s] any questions" reports those

statements to the police.                 Kuhlmann, 477 U.S. at 460.                      For an

agent of the police to violate the Sixth Amendment, the agent

must   take     "some       action,      beyond       merely       listening,       that        was



                                                8
                                                                       No. 2019AP2065-CR.rfd

designed deliberately to elicit incriminating remarks."                           Id. at

459.

                                             B

       ¶93   Here, the record clearly demonstrates that Miller was

an agent of the police and that his actions violated Arrington's

right to counsel.

                                             1

       ¶94   Regarding Miller being an agent of the police, Miller

approached        police      about     recording        his   conversations           with

Arrington "while he was still working as an informant" in the

Powell case.          The police had already given Miller a recording

device     and    assured      him    that   information       he    gathered     in    the

Powell case "would . . . be used as part of his consideration."

Detective Linzmeier then gave Miller the go-ahead to record his

conversations with Arrington.                Armed with both the understanding

that he would receive consideration in exchange for information

and    a     police-issued           recording     device,       Miller      questioned

Arrington        about     his       case    and   recorded         those    exchanges.

According        to   Wanta,     the    "first     day    that      [Miller]     made     a
recording for . . . [the Powell case] was on the 11th"——the same

day that Miller made his first recording of Arrington.                             Miller

questioned and recorded Arrington for two more days, with Wanta

collecting the recording device and replacing it with a "fresh"

one each day.         Under these circumstances, Miller was an agent of

the    police     when   he    questioned        and   recorded      Arrington.         See
Henry, 447 U.S. at 273 (explaining that a jailhouse informant is

an agent of the police when he is "acting by prearrangement"
                                             9
                                                                           No. 2019AP2065-CR.rfd

with      the    police      to    "stimulate[]"            conversation          with     the

defendant).

       ¶95      The majority floats two explanations for why Miller

wasn't an agent of the police, neither of which is supported by

case      law   or    the   record.        First,          it    claims    that     Miller's

consideration agreement was only for the unrelated homicide case

and that without the police instructing him to target Arrington

specifically, he was not acting as an agent of the police when

he   questioned        Arrington.          That    approach,         however       has     been

rejected by many other courts, both federal and state and it has

never been adopted by the U.S. Supreme Court.                         See, e.g., Henry,

447 U.S. at 271; Ayers v. Hudson, 623 F.3d 301, 311 (6th Cir.

2010)      (explaining      that    "direct"       instructions            to    target    the

defendant "would be sufficient to demonstrate agency," but they

were not necessary (emphasis added)); York, 933 F.2d at 1357

("Whether       the    principal      exercises        its       control    strictly,        by

targeting       specific     individuals,         or       casually,       by    loosing     an

informant on the prison population at large, is irrelevant.");

State v. Marshall, 882 N.W.2d 68, 94 (Iowa 2016) ("The invasion
of   an    incarcerated      prisoner's       Sixth        Amendment       rights     is   not

affected by whether the informant is operating at large or with

a specific target.").              There are good reasons why not:                          the

majority's       simplistic,       bright-line         approach      "would       allow    the

State     to    accomplish    'with    a    wink       a    nod'    what    it    cannot     do

overtly."        See Ayers, 623 F.3d at 312.                    That is why determining

whether an informant is an agent of the police turns on "the

facts and circumstances of a particular case," id. at 311, which



                                            10
                                                                       No. 2019AP2065-CR.rfd

here     demonstrate      that     Miller      was    such      an    agent    when      he

questioned Arrington.

       ¶96    Second, the majority asserts that Miller was not an

agent because the police made him no specific promise about the

consideration       he    would    receive     for    gathering        information       on

Arrington.        That may be true, but it doesn't mean Miller wasn't

a government agent.          As both Wanta and Linzmeier testified, they

do not promise specific consideration in advance.                         Instead, the

district attorney negotiates the specifics after the fact, based

on   the     usefulness    of     the   information       the    informant      gathers.

Thus, if the majority were right that the absence of a specific

promise in Arrington's case meant that Miller wasn't an agent of

the police, then it's unclear how anyone could ever be.

       ¶97    But that is not the law.             What matters for determining

whether someone is a government agent isn't whether they have a

promise      of   specific      consideration        in   hand       before   gathering

information, but whether there was a "prearrangement" with the

police to gather the information, Henry 447 U.S. at 270-71, and

whether the police and the informant "behaved as though" there
was an agreement between them, York, 933 F.2d at 1357-58.                             Both

of these conditions are met here.                 There is no question that the

police       told    Miller        that     the      information        he      gathered

"would . . . be used as part of his consideration."                        To be sure,

they made that arrangement with Miller regarding the Powell case

and before Arrington arrived at the jail.                    But it was mere days

later that Miller approached the police about also recording his

conversations with Arrington.               And the police never told Miller
that the information-for-consideration deal applied only to the

                                          11
                                                                   No. 2019AP2065-CR.rfd

Powell case.        In fact, they gave Miller the green light to

record Arrington.         Thus, when Miller questioned and recorded

Arrington——using the same police-issued device, on the same day

he recorded Powell, and after "prearrang[ing]" with the police

to do so, see Henry, 447 U.S. at 273——both Miller and the police

were       "behav[ing]    as     though"         the   general      consideration

arrangement in the Powell case applied equally to Arrington's

case.2       See York, 933 F.2d at 1357–58 (holding that the police

promising some reward for information and evidence the parties

behaved      consistent   with    that    understanding      is    sufficient        to

establish an agreement between the informant and the police);

Massiah, 377 U.S. at 206.           Accordingly, Miller was an agent of

the police.

                                          2

       ¶98    Miller also took "some action" to deliberately elicit

information from Arrington, and therefore violated Arrington's

Sixth Amendment right to counsel.                  See Kuhlmann, 477 U.S. at

459.       In fact, Miller acted exactly as the police agents did in
Moulton and Henry.        Miller wore a recording device given to him

by the police and engaged Arrington in "prolonged discussion of

the    pending    charges,"      asking        Arrington   "what    actually       had

occurred."       See Moulton, 474 U.S. at 165; Henry, 447 U.S. at

271, 274.       He asked Arrington "what the State's evidence would



       The district attorney's eventual offer of specific
       2

consideration confirms that understanding, as it states that the
"offer contemplates consideration" for Miller's information and
testimony regarding both "Powell and Arrington" (emphasis
added).

                                          12
                                                                     No. 2019AP2065-CR.rfd

show," including possible gunshot residue.                        See Moulton, 474

U.S. at 165; Henry, 447 U.S. at 271, 274.                         And he suggested

"what [Arrington] should do to obtain a verdict of acquittal"——

namely, that Arrington should convince the woman who was with

him in the car at the shooting not to testify.                      See Moulton, 474

U.S. at 165.         Miller was no "passive listener"; he actively

conversed     with     Arrington,          and     Arrington's        "incriminating

statements    were    the    product    of       [those]    conversations."           See

Henry, 447 U.S. at 271; cf. United States v. Moore, 178 F.3d

994, 999 (8th Cir. 1999).            Also as in Henry, Miller was already

working as a police informant at the time he arranged to record

Arrington's statements.          See Henry, 447 U.S. at 270–71.                 As far

as Arrington knew, however, Miller was "no more than a fellow

inmate," giving Arrington a false sense that he was not talking

to the police.       See id. at 270, 272–73.               Thus, Arrington's Sixth

Amendment to counsel was violated.

      ¶99    The    majority's       opposite       conclusion       rests     on     its

misunderstanding       of     both     the       U.S.     Supreme    Court's        Sixth

Amendment precedents and the Wisconsin court of appeals decision
in   State   v.     Lewis,    2010    WI     App    52,     324   Wis. 2d 536,        781

N.W.2d 730.        In claiming that Miller is like the informant in

Kuhlmann, the majority ignores the fact that the Kuhlmann Court

limited its holding to an informant who "merely listen[s]" but

does not engage with the defendant.                     See 477 U.S. at 459.           As

explained above, however, Miller "took some action . . . that

was designed deliberately to elicit incriminating remarks" from

Arrington.     See id.       Indeed, he took far more than some action——
he sought out Arrington for a lengthy conversation about the

                                           13
                                                                         No. 2019AP2065-CR.rfd

charges     against      him,    the     State's      case,    and    strategized       with

Arrington about how to obtain an acquittal, including suggesting

that    Arrington        encourage       the    only    other     eyewitness       not     to

testify.       See Moulton, 474 U.S. at 165; Henry, 447 U.S. at 267.

Simply put, this case is not Kuhlmann.                         The majority likewise

errs   in     its   reliance      on     Lewis.         There,    the       informant     had

gathered information on the defendant prior to any discussion

with    the     police      about      the      defendant.            See     Lewis,      324

Wis. 2d 536, ¶¶4–6.             Here, however, Miller gathered information

on Arrington only after he told the police that he could get

Arrington to talk and the police outfitted him with a recording

device and told him to record Arrington's statements.

       ¶100 The majority also focuses on the wrong facts.                                  It

doesn't     matter       that    the     police       did   not      tell    Miller      what

questions to ask or what to record.                     See majority op., ¶¶66–68.

The    Henry     Court     rejected        that       distinction       42    years      ago,

concluding that what matters is that the police knew that Miller

"had access to [Arrington] and would be able to engage him in

conversations        without      arousing          [Arrington's]      suspicions"        and
without Arrington's counsel present.                     See 477 U.S. at 270–71 &

n.8.    Likewise, it doesn't matter that it was Miller's idea to

record Arrington.           See majority op., ¶¶61–65.                   As the Moulton

Court put it, that position "fundamentally misunderstands the

nature of the right [to counsel]."                      474 U.S. at 174–76.               The

Court clarified that "the identity of the party who instigated

the    meeting      at   which     the    Government          obtained       incriminating

statements [is] not decisive or even important."                               Id. at 174
(adding that the Court in Beatty v. United States, 389 U.S. 45

                                               14
                                                                         No. 2019AP2065-CR.rfd

(1967) (per curiam), had summarily reversed a conviction even

though    the   defendant      requested         a   meeting      with    an     undercover

informant and led the conversation).                     It then explained that the

Sixth     Amendment    is     violated       when        the    police      "knowing[ly]

exploit[] . . . an opportunity to confront the accused without

counsel     being     present,"       regardless           of     who    initiates       the

confrontation.        Id. at 176.          Here Miller presented the police

with an opportunity to confront Arrington about his case without

his   counsel    present      and    the    police       knowingly       exploited      that

opportunity, thus improperly "circumventing" Arrington's Sixth

Amendment right to counsel.            See id.

      ¶101 The U.S. Supreme Court's cases therefore make clear

that Arrington's Sixth Amendment right to counsel was violated

when Miller, acting as an agent of the police, asked Arrington

questions about his case and used the police-provided recording

device to secretly record those conversations.

                                           III

      ¶102 Because      the     law    is        clear     that    Arrington's        Sixth
Amendment right to counsel was violated, his trial counsel's

performance was deficient for failing to raise a Sixth Amendment

challenge.      For different reasons than the majority, however, I

conclude that counsel's error did not prejudice Arrington.

      ¶103 An    ineffective-assistance-of-counsel                       claim     requires

the defendant to show both prongs of the Strickland test:                             "that

counsel's    performance       was    deficient"          and   "that     the     deficient

performance prejudiced the defense."                     Strickland v. Washington,
466 U.S. 668, 687 (1984); State v. Savage, 2020 WI 93, ¶27, 395

                                            15
                                                                              No. 2019AP2065-CR.rfd

Wis. 2d 1, 951 N.W.2d 838.                  Deficient performance is performance

that    falls     "below       an    objective          standard   of     reasonableness."

State     v.    Jenkins,       2014        WI     59,    ¶36,    355     Wis. 2d 180,            848

N.W.2d 786.          Generally, the court is "highly deferential to the

reasonableness of counsel's performance," provided there is some

strategic reason for counsel's decisions.                               Id.         But because

there is almost never a strategic reason for "fail[ing] to raise

an   issue      of    settled        law,"       such    a   failure      generally            meets

Strickland's first prong.                       See, e.g., Savage, 395 Wis. 2d 1,

¶37; State v. Breitzman, 2017 WI 100, ¶49, 378 Wis. 2d 431, 904

N.W.2d 93.        Prejudice to the defense is established when "there

is a reasonable probability that, but for counsel's professional

errors, the result of the proceeding would have been different."

Id., ¶32 (quoting Strickland, 466 U.S. at 694).

       ¶104 Here, Arrington's counsel's performance was deficient

because        Arrington's          Sixth       Amendment       right    to        counsel      was

violated when the police provided Miller with a recording device

and Miller then interrogated Arrington and recorded him making

incriminating statements.                   Arrington's counsel therefore had a
clear duty to raise the issue and he did not.                                 Cf. Breitzman,

378 Wis. 2d 431, ¶49.               Indeed, counsel testified that he had not

even    researched       the    issue.            Such    performance         is    objectively

unreasonable and, therefore, deficient under the first prong of

Strickland.          See Jenkins, 355 Wis. 2d 180, ¶47 (concluding that

counsel's       performance          was    deficient        because     it        was   not    the

result of "any reasonable trial strategy").

       ¶105 The       second    prong        of    Strickland's         test       is    not    met,
however,       because     even        with       counsel's       error,       there       is     no

                                                  16
                                                                                No. 2019AP2065-CR.rfd

reasonable       probability             that      the    jury     would    have      reached      a

different verdict.            The question is not whether the jury would

have acquitted Arrington of all charges absent counsel's error,

but rather whether there is a reasonable probability the jury

would have either acquitted Arrington or convicted him of one of

the lesser-included charges.                       See Strickland, 466 U.S. at 695–

96.     The jury was instructed on the lesser-included charges of

second-degree intentional homicide and first- and second-degree

reckless homicide.

      ¶106 Miller's testimony and jailhouse recording likely had

no effect on the jury's contemplation of first- versus second-

degree     homicide.               To       convict        Arrington       of    second-degree

intentional       homicide,         the      jury        would   have    had     to   find     that

Arrington believed he had to kill Santana-Hermida to save his

own life but that Arrington's belief was unreasonable.                                    Neither

Miller's        testimony          nor      his     jailhouse         recording,         however,

contains    evidence         related         to     self-defense.            Although       Miller

testified that Arrington told him that when Santana-Hermida saw

Arrington at Taylor's house, Santana-Hermida was acting "overly
aggressive"       and       made    a       "challenging"          gesture      to    Arrington,

Miller also testified that Arrington did not say anything about

Santana-Hermida         having          a    gun    or     otherwise       threatening         him.

Thus,    nothing       in    Miller's           testimony        or     jailhouse      recording

speaks     to    the    factual             predicates       for      self-defense——whether

Arrington believed he was in imminent danger of death or great

bodily harm and that he needed to fire three shots to repel that

threat.     The evidence the jury had on Arrington's self-defense



                                                   17
                                                                            No. 2019AP2065-CR.rfd

claim is therefore the same with or without Miller's testimony

and jailhouse recording.

      ¶107 Similarly, nothing in Miller's testimony or jailhouse

recording was antithetical to a jury finding Arrington guilty of

the lesser-included offense of reckless homicide.                                 To convict

Arrington of first- or second-degree reckless homicide, the jury

would need to find that Arrington shot Gomez and that he was

aware that shooting at Taylor's house created an unreasonable

and substantial risk of great bodily harm or death.                                 See Wis.

Stat. §§ 940.02 (first-degree reckless homicide also requires a

finding       that    the   circumstances            show   an    "utter    disregard       for

human     life");      940.06.       Arrington         told      Miller    that     he   "just

started shooting" after he had a "flashback" to Santana-Hermida

stabbing him and that he hit Gomez when he was shooting at the

house.        Those statements are consistent with what Arrington said

on the stand when he claimed that he shot at the house to create

a distraction so he could drive away.                            Miller's testimony and

jailhouse       recording     are    also       consistent        with     the   only    other

eyewitness's         testimony——the           woman    in   the    car    with    Arrington.
She told the jury that Arrington "just started shooting," but

did     not     specify     who     or    what        Arrington     was     shooting       at.3

Therefore,       the   substance         of    Miller's       testimony     and    jailhouse

recording       did    not    prevent          the     jury      from     concluding       that

Arrington did not intend to shoot Santana-Hermida or Gomez or



      3The woman's testimony also supports a finding that
Arrington intended to kill Santana-Hermida and instead killed
Gomez.    Nothing in her testimony forecloses a finding that
Arrington acted recklessly, however.

                                                18
                                                               No. 2019AP2065-CR.rfd

that he knowingly created an unreasonable and substantial risk

of their death by firing at the house.

    ¶108 Ultimately, Miller's testimony and jailhouse recording

neither supported nor foreclosed the possibility that the jury

could   convict    Arrington    of    reckless     homicide.      Accordingly,

there is no reason to suspect that it had an impact on the jury

rejecting the reckless-homicide charge and convicting Arrington

of first-degree intentional homicide.                 As a result, although

Arrington's counsel's performance was deficient in failing to

challenge Miller's testimony and jailhouse recording on Sixth

Amendment   grounds,    there    is       no   reasonable   probability     that,

absent that deficient performance, the jury would have reached a

different conclusion.

                                          IV

    ¶109 I agree with the majority that the court of appeals'

decision should be reversed, but for different reasons.                        The

majority wrongly interprets the U.S. Supreme Court's precedents,

which clearly establish that Arrington's Sixth Amendment right
to counsel was violated.        Arrington's counsel's failure to raise

that obvious violation was objectively unreasonable, but, given

the substance of the statements made by Arrington to Miller,

counsel's    error     did     not        prejudice   Arrington's       defense.

Accordingly, I respectfully concur.

    ¶110 I    am    authorized       to    state   that   Justices   ANN    WALSH

BRADLEY and JILL J. KAROFSKY join this opinion.




                                          19
    No. 2019AP2065-CR.rfd




1